Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022  has been entered. 
 
Claims 1, 3, 13-18, 20-24 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Previously presented rejection of claims 1, 3, 13-18, 20-24 rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Moreira, Neural plasticity (2009), 2009, 625469, Patel, Neuroscience & Biobehavioral Reviews (2017), 76(Part-A), 56-66, Kagan Front Vet Sci. (2019) 5:338, Jurkus, Frontiers in Pharmacology (2016), 7, 454/1-454 and Kogan, J Am Holistic Med Assoc 2018; 51:26–33 and Kagan, J Am Hol Vet Med Assocn. 2016;42:40–48.  
(All the above references are of record and therefore PTO-892 is not filed).  

Applicants argue that, as amended (see independent claims 1 and 3), the claimed method is for treating long-standing anxiety or for a long-standing anxiety-related disorder in a dog 
    PNG
    media_image1.png
    48
    695
    media_image1.png
    Greyscale


Response:
Applicants arguments are not persuasive.  At the minimum there is suggestion in the cited references..  
The phrase ‘long-standing’ appears once in the specification and there is no special definition for the phrase:  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(emphasis added by the Examiner). No data for secondary consideration of how the recited ‘long-standing anxiety’ differs from anxiety’ of prior art is found in the disclosure. 
 With the broadest reasonable interpretation of the phrase simply means that the (anxiety) situation existed or continued for a long time and it is reasonable to expect that the dog owner would have waited few days before treatment.  As per MPEP 2141 According to 
https://zadaka.com/blogs/deeper-dives/cbd-dogs-separation-anxiety#:~:text=cbd%20oil's%20calming%20properties%20may,leaving%20well%20ahead%20of%20time.
cbd oil’s calming properties may be helpful for dogs with separation anxiety and its displayed symptoms. for maximum benefit, be sure to give your dog a proper dose of cbd early enough for it to take full effect since dogs can usually pick up on the fact that you are leaving well ahead of time. 
Also see Ken Lambrecht, DVM PUBLISHED: OCTOBER 31, 2018, for CBD for anxiety in Dogs.   
For an extensive list of commercial sources, dosage etc. information on CBD for dogs, see dated 2017 
https://kingkanine.com/collections/cbd-oil-for-dogs-and-pets 
CBD is typically very mild, especially when used in advised doses. This product can reduce anxiety, so CBD for dogs is often used as a calming agent. Dog CBD oil can also be used to treat pain, shrink tumors, and stimulate the appetite without all of the negative side effects commonly seen in traditional medicine. CBD for dogs can help manage a wide range of health conditions, including arthritis, anxiety, chronic pain, anorexia (due to other medical treatments), and cancer.

Jurkus, teaches that there is growing evidence from human and animal studies indicates that cannabidiol, the main non-psychotomimetic phytocannabinoid present in Cannabis sativa, alleviates anxiety in paradigms assessing innate fear. Opening Page 1, 4th sentence. 
Kogan 2018, teach ‘Dog owners’ use and perceptions of cannabis products. 
Page 26 column A, line 4 from the bottom
Page 27 column B, line 5 from the bottom
Page 28 column A, second full paragraph 
Page 30 Table 3, column 1, line 3
Page 32 column A, first full paragraph, citing Kagan 2016, Kagan Consumers perceptions of hemp products for animals. 
The above pointed out teachings all relate to use of cannabis products and CBD for relief of anxiety in dogs.  
Further, 
Page 27, column B, first full paragraph from the bottom, teach that 
47.2% use of canine cannabis products is for relief from anxiety.
Therefore, the position taken is that it is a matter of common sense that a skilled artisan would have perceived reasonable expectation of success in combining the prior arts because, the prior arts and the invention are in the same field of endeavor.  Global market information as per Kogan 2018 cited above is in billions of $, see page 27, column A, last full paragraph.  Sales of cannabis products marketed to pets increased 1,000% between Sept 2016 and 2017.  As such teaching, suggestion and motivation are abundant in prior art. 
Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019], evidence for teaching, suggestion, or motivation (see office action filed 11/15/2021) in the cited references.  Federal Court explained, DyStar Textilfarben GmbH v. C.H. Patrick Co., 464 F.3d 1356, 1366 (Fed. Cir. 2006)], we explained that use of common sense does not require a "specific hint or suggestion in a particular reference," only a reasoned explanation that avoids conclusory generalizations. Examiner’s explanation is not conclusionary statement. 
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).    KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.  In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See also, Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).    The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625